DETAILED ACTION
1.	The applicant’s amendment filed 08/15/2022 was received. Claims 1-2, 10 & 13 were amended.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 06/09/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 2, 10 & 13 are withdrawn per amendments of claims 2, 10 & 13.

5.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Armstrong (US 4,893,751 A) of claims 1-14 & 16-18 are withdrawn per amendments of claim 1 and Applicant’s arguments being persuasive.

6.	Support for these amendments can be found in the instant application US PG-Pub. 2021/0031219 A1: [0015]-[0018]; [0023]; fig. 1-4.

Reasons for Allowance
7.	Claims 1-14, 16-18 & 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “An application system for applying a substance over a predetermined surface, comprising: 
a frame movable over the predetermined surface; 
a pressurized carrier source; 
a vessel containing the substance; 
a first conduit for conveying the substance from the vessel to at least one nozzle and a second conduit for conveying a pressurized carrier from the pressurized carrier source to the at least one nozzle for applying a mixture of the pressurized carrier and the substance over the predetermined surface; and 
a cover laterally surrounding the at least one nozzle for minimizing overspray of the mixture, the cover includes a first cover portion and a second cover portion that are moveable with respect to each other; 
wherein the frame carries the pressurized carrier source, the vessel, the first conduit, the second conduit, and the cover.” The closest prior art of record Armstrong (US 4,893,751 A), does not teach nor suggest “a cover laterally surrounding the at least one nozzle for minimizing overspray of the mixture, the cover includes a first cover portion and a second cover portion that are moveable with respect to each other” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717